Citation Nr: 0412768	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  92-53 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle injury.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from April 1946 to January 1948 and in the United States Army 
from October 1948 to July 1952.  This appeal to the Board of 
Veterans' Appeals (Board) arises from rating decisions in 
September 1990 by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA) and in 
January 1994 by the Oakland, California, RO.

In November 1992, August 1995, and August 2001, the Board 
remanded this case to the RO for further development of the 
evidence.  The case was most recently returned to the Board 
in March 2004.  It is now remanded via the Appeals Management 
Center in Washington, DC and the veteran will be notified if 
he is required to take further action.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In prior remands, the Board has requested that the veteran be 
afforded orthopedic and neurological examinations for the 
purpose of evaluating his right ankle and lumbar spine 
disabilities and that the examiner provide an opinion as to 
the effect of those disabilities on the veteran's ability to 
engage in substantially gainful employment.  The Board found 
that medical examination was necessary to decide the 
veteran's appeal.  See 38 C.F.R. § 3.159(c)(4).  An 
examination was conducted in August 1999 by a VA nurse 
practitioner.  Because the Board had directed that the 
examination be performed by a physician, the August 1999 
examination is not adequate for rating purposes.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, examinations have been previously scheduled at 
the VA Medical Centers in Sacramento, California and 
Martinez, California.  The veteran failed to report for those 
examinations, and he and his representative have stated that 
the travel time between those facilities and the veteran's 
home make it impracticable for him to attend an examination 
due to the severity of his back disorder.  The Board notes 
that, in March 1993, a VA field examiner reported that the 
veteran lives alone in a mobile home in a remote area of 
northern California.  The veteran has indicated a willingness 
to be examined at the VA outpatient clinic in Redding, 
California, where he receives primary care.  However, the 
Redding outpatient clinic reported to the RO that there were 
no specialists in orthopedics or neurology on its staff and 
outpatient clinic personnel had not been able to arrange a 
fee-basis specialist examination.  In light of the record in 
this case and to assist the veteran in the development of 
facts pertinent to his claims, the Board will again remand 
this case for an examination to performed by a VA staff 
physician or by a fee-basis physician with appropriate 
training and expertise, with appropriate arrangements made to 
accommodate the veteran, insofar as is possible.  The RO and 
the Board have previously advised the veteran of the 
provisions of 38 C.F.R. § 3.655 (2003), which provides that 
when a claimant, without good cause, fails to report for a 
necessary examination, a claim for an increased evaluation 
shall be denied.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain copies of 
records of the veteran's treatment for 
right ankle and lumbar spine disorders 
since January 2002 at the VA outpatient 
clinic, Redding, California, or any other 
VA facility.

2.  The RO should then arrange for the 
veteran to be scheduled for a VA 
examination at the VA outpatient clinic 
in Redding, California, by either an 
outpatient clinic staff physician or by a 
fee-basis physician, as available.  Any 
indicated studies, including X-rays, 
neurologic studies and active and passive 
motion testing, should be performed.

The physician is requested to report both 
active and passive ranges of motion, in 
degrees, for the ankle and the back.  The 
physician should specifically identify 
any additional degrees of lost ankle of 
back excursion of motion due to pain on 
use, or during flare-ups.  The physician 
is requested to comment on whether pain 
is visibly manifested on movement of the 
ankle joints or back, the presence and 
degree of, or absence of, muscle atrophy 
attributable to either service connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to either 
service connected disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
either service-connected disability.  

With regard to the lumbar spine, the 
examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.

The examiner should also specifically 
identify any evidence of neuropathy due 
to the service-connected lumbar spine 
disability, to include sensory 
impairment, reflex changes, 
characteristic pain, and/or muscle spasm.  
Any functional impairment of the lower 
extremities due to the disc disease 
should be identified, and the examiner 
should assess the frequency and duration 
of any attacks of sciatic neuropathy, to 
specifically include an assessment of any 
incapacitating episodes necessitating bed 
rest prescribed by a physician.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected right ankle 
and low back disabilities on his ability 
to work.  

The rationale for all opinions expressed 
should also be provided.

3.  After all indicated development has 
been satisfactorily completed, the RO 
should re-adjudicate the veteran's claims 
based on a consideration of all of the 
evidence of record.  In readjudicating 
the claim for an increased rating for 
degenerative disc disease of the lumbar 
spine, the RO should consider the former 
and current criteria for evaluating 
intervertebral disc syndrome.  If the 
decision remains adverse to the veteran 
on any issue, he and his representative 
should be provided with an appropriate 
supplemental statement of the case, to 
include citation to pertinent laws and 
regulations and a discussion of how such 
laws and regulations affect VA's 
decision.  The veteran and his 
representative should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvement Act of 1994, Pub. L. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


